                                      UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF ARIZONA

                                                     Minute Entry
Hearing Information:
                       Debtor:   BOB BONDURANT SCHOOL OF HIGH PERFORMANCE DRIVING, INC.
                 Case Number:    2:18-BK-12041-BKM        Chapter: 11

          Date / Time / Room:    THURSDAY, JANUARY 10, 2019 10:30 AM 7TH FLOOR #701

         Bankruptcy Judge:       BRENDA K. MARTIN
              Courtroom Clerk:   ANDAMO PURVIS
               Reporter / ECR:   JO-ANN STAWARSKI                                                       0.00


Matter:
              EXPEDITED HEARING ON MOTION TO APPROVE MOTION FOR ORDER GRANTING DEBTOR AUTHORITY
              TO ENTER INTO INSURANCE PREMIUM FINANCE AGREEMENT PURSUANT TO 11 U.S.C. ? 364(C) FILED BY
              HILARY L BARNES ON BEHALF OF BOB BONDURANT SCHOOL OF HIGH PERFORMANCE DRIVING, INC.
              R / M #: 110 / 0



Appearances:

        HILARY L BARNES, ATTORNEY FOR BOB BONDURANT SCHOOL OF
        HIGH PERFORMANCE

        WARREN STAPLETON, ATTORNEY FOR SUN VALLEY
Proceedings:                                                                                     1.00


        Ms. Barnes addresses the court. She reviews the motion, advising the
        court on the insurance and payment terms. She requests the order be
        approved.

        Mr. Stapleton states is client has not received rent payments since
        November. They support the motion.

        COURT: THE COURT NOTES THE MOTION WAS PROPERLY NOTICED.
        THE ORDER IS APPROVED.




    Case 2:18-bk-12041-BKM                 Doc 124 Filed 01/10/19 Entered 01/10/19 11:47:45    Desc
                                                                                       01/10/2019 11:47:33AM
Page 1 of 1
                                            Main Document Page 1 of 1
